



Exhibit 10.13


Summary of Certain Compensation for
Directors of Park National Corporation


Annual Retainers and Meeting Fees
Annual Retainers Payable in Common Shares
Each director of Park National Corporation (“Park”) who is not an employee of
Park or one of Park’s subsidiaries (a “non-employee director”) receives, on the
date of the regular meeting of the Park Board of Directors held during the
fourth fiscal quarter, an annual retainer in the form of common shares awarded
under the Park National Corporation 2013 Long-Term Incentive Plan. The number of
common shares awarded as the annual retainer for the fiscal year ended
December 31, 2016 (the “2016 fiscal year”) was 200 common shares. These common
shares were delivered on the date of the regular meeting of the Park Board of
Directors held October 24, 2016.
Each non-employee director of Park also serves on either the board of directors
of The Park National Bank (“Park National Bank”) or the advisory board of one of
the divisions of Park National Bank, and receives, on the date of the regular
meeting of the Park Board of Directors held during the fourth fiscal quarter, an
annual retainer in the form of: (a) 150 common shares for members of the board
of directors of Park National Bank; and (b) 100 common shares for members of the
advisory board of a division of Park National Bank. These common shares were
also delivered on October 24, 2016.
Cash Compensation
The following table sets forth the cash compensation paid by Park to Park’s
non-employee directors for the 2016 fiscal year.
Meeting Fees:
 
Each meeting of Board of Directors attended (1)
$1,200
Each meeting of Executive Committee attended
$900
Each meeting of Audit Committee attended
$900
Each meeting of each other Board Committee attended
$600
Annual Retainers:
 
Annual Retainer for Committee Chairs:
 
 
Audit Committee
$7,500
 
Nominating and Corporate Governance Committee
$5,000
 
Compensation Committee
$5,000
 
Risk Committee
$5,000
Annual Retainer for Other Committee Members:
 
 
Executive Committee
$5,000
 
Audit Committee
$5,000
 
Risk Committee
$2,500
 
Compensation Committee
$2,500
 
Investment Committee
$2,500
 
Nominating and Corporate Governance Committee
$2,500
Lead Director Additional Annual Retainer
$15,000

_________________________


(1)    If the date of a meeting of the full Board of Directors is changed from
that provided for by resolution of the Board and a Park non-employee director is
not able to attend the rescheduled meeting, he or she receives the meeting fee
as though he or she attended the meeting.







--------------------------------------------------------------------------------





Each non-employee of Park also serves on either the board of directors of Park
National Bank or the advisory board of one of the divisions of Park National
Bank and, in some cases, receives a specified amount of cash for such service as
well as fees for attendance at meetings of the board of directors of Park
National Bank or the advisory board of the applicable division of Park National
Bank (and committees of the respective boards).
In addition to the annual retainers and meeting fees discussed above,
non-employee directors also receive reimbursement of all reasonable travel and
other expenses of attending board and committee meetings.
David L. Trautman and C. Daniel DeLawder receive no compensation for:
(i) serving as a member of the Board of Directors of Park; (ii) serving as a
member of the board of directors of Park National Bank; or (iii) serving as a
member of any committee of the respective boards.











